[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                               FEB 7, 2007
                               No. 06-14127                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 05-00180-CR-22JGG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ALEJANDRO MARTINEZ,
a.k.a. Alex,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 7, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Alejandro Martinez appeals his sentence for conspiracy to possess with
intent to distribute 100 grams or more of heroin, 500 grams or more of

methamphetamine, 500 grams or more of cocaine, and 50 grams or more of

cocaine base, 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(iii), (b)(1)(A)(viii),

(b)(1)(B)(ii); and possession with intent to distribute heroin, 18 U.S.C. § 2; 21

U.S.C. §§ 841(a)(1), (b)(1)(C). Martinez argues that the district court erred when it

applied a two-level leadership-role enhancement to his base offense level under the

Guidelines. U.S.S.G. § 3B1.1(c). We affirm.

       “A district court’s upward adjustment of a defendant’s Guidelines offense

level due to his status as a leader or organizer under U.S.S.G. § 3B1.1 is a finding

of fact reviewed only for clear error.” United States v. Phillips, 287 F.3d 1053,

1055 (11th Cir. 2002). Martinez acknowledges on appeal that, at his “change of

plea” hearing, he admitted that his brother, Javier, a coconspirator, would not do

anything unless told to do so by Martinez. Because “the assertion of control or

influence over only one individual is enough to support a § 3B1.1(c)

enhancement,” United States v. Jimenez, 224 F.3d 1243, 1251 (11th Cir. 2000),

cert. denied, 534 U.S. 1043, 122 S. Ct. 60 (2001), the district court did not clearly

err.

       AFFIRMED.




                                           2